— In a proceeding to stay arbitration demanded under the terms of the uninsured motorist indorsement of the insurance policy issued by Nassau Insurance Company, it appeals from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated June 23, 1982, which dismissed the proceeding and directed Nassau Insurance Company to proceed to arbitration. Judgment affirmed, with costs to respondent State Farm Mutual Automobile Insurance Co. {see Matter of Midwest Mut. Ins. Co. [Sinnott—State Farm Mut. Ins. Co.l, 96 AD2d 530). Titone, J. P., Gibbons, Niehoff and Boyers, JJ., concur.